DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Publication No. 2019/0103375).
Regarding claim 12, Huang teaches a semiconductor device, comprising:
a substrate (Huang Fig. 5, substrate 20) comprising:
a substrate first side (top side), a substrate second side (bottom side) opposite to the substrate first side; and
a conductive structure (Huang 28);
an electronic component (Huang 34B) comprising:
an electronic component first side (top side);
an electronic component second side opposite (bottom side) to the electronic component first side; and
an electronic component lateral side (Huang sidewall between 34A and 34B chips) connecting the electronic component first side to the electronic component second side (see Fig. 5);
wherein the electronic component second side is coupled to the conductive structure (see Huang Fig. 5, connected through bumps 38B);
a guide structure (30) over the substrate first side (Huang Fig. 5) and comprising:
a guide base (see Fig. 5, “guide base” is undefined and therefore can be a small section of the center of 30); and 
guide rails (side portions of 30) coupled to the guide base and including first guide rail comprising
an outer portion (Huang Fig. 5, central portion of 30) that extends laterally outward from the electronic component lateral side (see Huang Fig. 5, extends from left to right);
an inner portion (Fig. 5, left portion of 30) that extends laterally underneath the electronic component (left portion is under chip 34A);
an underfill (Huang 42) interposed between the electronic component second side and the substrate first side (see Huang Fig. 5), wherein the underfill is over the guide structure (Huang Fig. 5); and
a cover (Huang 46) over the at least part of the electronic component and the substrate first side (see Huang Fig. 5).

Regarding claims 15, Huang teaches the semiconductor device of claim 12, wherein: 
the guide rails (see Fig 5 below, guide rails labeled “1st” and “2nd”, guide base labeled “GB”) comprise different lengths (see below) so that at least one guide rail does not extend underneath the electronic component second side (see below).

    PNG
    media_image1.png
    571
    483
    media_image1.png
    Greyscale

Regarding claim 17, Huang teaches a method of forming an electronic device, comprising:
providing a substrate (Huang Fig. 5, substrate 20) comprising:
a substrate first side (Huang top side), a substrate second side (Huang second side) opposite to the substrate first side (Huang Fig. 23); and
a conductive structure (Huang 28) comprising internal terminals over the substrate first side (see Huang Fig. 5);
coupling an electronic component (Huang 34B) to the substrate, the electronic component comprising:
an electronic component first side (top side);
an electronic component second side (bottom side) opposite to the electronic component first side; and
an electronic component lateral side (Huang sidewall of chip 34B that is adjacent to chip 34A) connecting the electronic component first side to the electronic component second side (Huang Fig. 5) and defining an electronic component perimeter (see Huang Fig. 23);
wherein the electronic component second side is coupled to one or more of the internal terminals (see Huang Fig. 5);
providing a guide structure (Huang Fig. 5, structure 30) over the substrate first side (Huang Fig. 5) and comprising:
a guide base (see Fig. 5, “guide base” is undefined and therefore can be a small section of the center of 30); and 
guide rails (left side of 30) coupled to the guide base including a first guide rail comprising: 
an inner portion (leftmost portion of 30) that extends laterally underneath the electronic component (underneath 34A, see Fig. 5); and
 an outer portion (see Huang Fig. 5, central portion) that is laterally outward from the electronic component lateral side (see Fig. 5);
forming an underfill (Huang Fig. 5, underfill 42) using the guide structure to guide the underfill extending underneath the electronic component (see Huang paragraph [0025]); and
providing a cover (Huang Fig. 5, cover 46) over the at least part of the electronic component and the substrate first side (see Huang Fig. 5).

Regarding claim 18, Huang teaches the method of claim 17, wherein:
forming the underfill comprises providing the underfill such that it remains over the guide structure outer portion in the electronic device (see Huang Fig. 5).

Regarding claim 19, Huang teaches the method of claim 17, wherein:
the method comprises providing a finished electronic device (“finished electronic device” is not defined, and therefore if production is stopped at Fig. 5 of Huang, it is “finished”); and
the guide structure remains as part of the finished electronic device (see Huang Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Murai (U.S. Publication No. 2015/0179614)
Regarding claim 13, Huang teaches the electronic component of claim 12, but does not teach the guide structure comprises a non-conductive material.  However, Murai teaches a similar package in which the guide structure is a non-conductive material (see Murai paragraph [0082] and [0048]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that a non-conductive material, such as the one taught by Murai, could have replaced the guide of Huang because Murai teaches that this material can help to promote underfill flow and avoid formation of voids (see Murai paragraph [0083]).

Regarding claim 16, Huang teaches the electronic component of claim 12, but does not teach further comprising:
a dam structure over the substrate first side and laterally surrounding the electronic component, the guide structure, and the underfill.
However, Murai teaches a similar package in which a dam structure (Murai Fig. 7A, dam 33) surrounds the electronic component (Murai 20) and the guide structure (Murai 38).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have further included a dam structure because this prevents the underfill from flowing out of the designated area.

Regarding claim 20, Huang teaches the method of claim 17, but does not teach wherein:
the method further comprises:
providing a dam structure over the substrate first side and laterally surrounding the electronic component, the guide structure, and the underfill.
However, Murai teaches a similar package in which a dam structure (Murai Fig. 7A, dam 33) surrounds the electronic component (Murai 20) and the guide structure (Murai 38).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have further included a dam structure because this prevents the underfill from flowing out of the designated area.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art, alone or in combination, fails to teach or suggest the conductive structure comprises inner terminals adjacent to the substrate first side and outer terminals adjacent to the substrate second side; and the guide structure is coupled to one or more of the outer terminals.

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, the prior art, alone or in combination, fails to teach or suggest a guide base coupled to the first guide rail and the second guide rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896